DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/538,879, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  With regards to dependent claims 42-43 and 52-53, the provisional application does not disclose a specific timescales of day/month/year, and specific time marks corresponding to day/month/year.  The provisional application discloses separators sorted by time (61/538,879, para [0100]), but does not disclose the time delineations of a year or a month.
The revised priority date of claims 42-43 and 52-53 will be 09/24/2012, of the parent application 13/624,996.

Response to Amendment
1. The amendment filed 10/11/21 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthieu Audet on 11/10/21.
The application has been amended as follows: 
1-40. (cancelled)

41. (currently amended) A non-transitory computer-readable medium having stored thereon computer-readable instructions that, when executed by a computer, perform a method of sequentially displaying, on a device, each axis from a set of axes of user-selectable images, the axes of user-selectable images including a displayed portion of each axis of user-selectable images on a viewing area of the device, and each axis including undisplayed user-selectable images accessible through user navigation, the user-selectable images being chronologically disposed along the each axis with a corresponding timeline, the method comprising: 
(a) 	displaying, on the viewing area, a first group of user selectable images on a first axis in an axial direction with a plurality of first time marks, wherein each of the displayed first time marks corresponds to a first timescale and spacings between two consecutive first time marks are of a constant length along the first axis, the spacings each representing a first duration of time between consecutive first time marks; 
(b) 	receiving a user input;
(c) [(b)] 	upon [a] the user input, displaying on the viewing area, in the axial direction, both: 
(i) a second group of user selectable images on a second axis with a plurality of second time marks disposed between some pairs of consecutive user selectable images, wherein each of the displayed second time marks corresponds to a second timescale and a plurality of consecutive second time marks are spaced apart at different lengths along the second axis, the time duration between consecutive second time marks representing a second time duration; and 
(ii) an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis, the orthogonal navigation arrow being aligned with the second time mark displayed on the second axis and pointing at a 90-degree angle from the axial direction of the second axis for viewing, on the viewing area, a portion of a third group of user selectable images on the displayed portion of a third axis; and Application No. 16/4 10,983 
Page 5 of 12(d) [(c)]	displaying in the axial direction, on the viewing area, the third group of user selectable images on the displayed portion of a third axis with a plurality of third time marks, wherein a duration of time is represented by the spacing between at least two consecutive third time marks;
(e) 	receiving a user selection of the orthogonal navigation arrow;
d((f) [(d)]	wherein, based on the user selection of [a] said orthogonal navigation arrow for viewing user selectable images on the third axis with third time marks, performing said step (d), wherein selecting the orthogonal navigation arrow associated with the second axis is displaying the third axis at an axial chronological position related to an axial chronological position of the orthogonal navigation arrow along the second axis, the first duration of time being greater than the second duration of time and the second duration of time being greater than the third duration of time.

42. (previously presented) The non-transitory computer-readable medium of claim 41, wherein the first timescale is a yearly timescale representing a year duration of time between consecutive first time marks, the second timescale is a monthly time scale representing a month duration of time between consecutive second time marks, and the third timescale is a daily timescale representing a time duration of a day between consecutive third time marks.

43. (currently amended) The non-transitory computer-readable medium of claim 41, wherein the first timescale is a yearly timescale representing at least a year duration of time in a multiple of a yeara multiple of a month a multiple of a day

44. (previously presented) The non-transitory computer-readable medium of claim 41, wherein the orthogonal navigation arrow is configured to display a thumbnail of a user-selectable image of the third axis located at a related axial chronological position of the second axis.

45. (currently amended) The non-transitory computer-readable medium of claim 41, wherein the axes of user-selectable images are displayed vertically on the viewing area.  

46. (previously presented) The non-transitory computer-readable medium of claim 41, wherein the device is a mobile phone.  

47. (previously presented) The non-transitory computer-readable medium of claim 41, wherein at least some of the user-selectable images are videos.



49. (cancelled)

50. (currently amended) The non-transitory computer-readable medium of claim [49] 41, wherein the user-selectable images include a quadrilateral shape.  

51. (currently amended) A method of sequentially displaying, on a device, each axis from a set of axes of user-selectable images, the axes of user-selectable images including a displayed portion of each axis of user-selectable images on a viewing area of the device, and each axis including undisplayed user-selectable images accessible through user navigation, the user-selectable images being chronologically disposed along the each axis with a corresponding timeline, the method comprising: 
(a) 	displaying, on the viewing area, a first group of user selectable images on a first axis in an axial direction with a plurality of first time marks, wherein each of the displayed first time marks corresponds to a first timescale and spacings between two consecutive first time marks are of a constant length along the first axis, the spacings each representing a first duration of time between consecutive first time marks; 
(b) 	receiving a user input;
(c) [(b)] 	upon [a] the user input, displaying on the viewing area, in the axial direction, both: 
(i) a second group of user selectable images on a second axis with a plurality of second time marks disposed between some pairs of consecutive user selectable images, wherein each of the displayed second time marks corresponds to a second timescale and a plurality of consecutive second time marks are spaced apart at different lengths along the second axis, the time duration between consecutive second time marks representing a second time duration; and 
(ii) an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis, the orthogonal navigation arrow being aligned with the second time mark displayed on the second axis and pointing at a 90-degree angle from the axial direction of the second axis for viewing, on the viewing area, a portion of a third group of user selectable images on the displayed portion of a third axis; and Application No. 16/4 10,983 
Page 5 of 12(d) [(c)]	displaying in the axial direction, on the viewing area, the third group of user selectable images on the displayed portion of a third axis with a plurality of third time marks, wherein a duration of time is represented by the spacing between at least two consecutive third time marks;
(e) 	receiving a user selection of the orthogonal navigation arrow;
d((f) [(d)]	wherein, based on the user selection of [a] said orthogonal navigation arrow for viewing user selectable images on the third axis with third time marks, performing said step (d), wherein selecting the orthogonal navigation arrow associated with the second axis 

52. (previously presented) The method of claim 51, wherein the first timescale is a yearly timescale representing a year duration of time between consecutive first time marks, the second timescale is a monthly time scale representing a month duration of time between consecutive second time marks, and the third timescale is a daily timescale representing a time duration of a day between consecutive third time marks.

53. (currently amended) The method of claim 51, wherein the first timescale is a yearly timescale representing at least a year duration of time in a multiple of a yeara multiple of a month a multiple of a day

54. (previously presented)) The method of claim 51, wherein the orthogonal navigation arrow is configured to display a thumbnail of a user-selectable image of the third axis located at a related axial chronological position of the second axis.

55. (currently amended) The method of claim 51, wherein the axes of user-selectable images are displayed vertically on the viewing area.  

56. (currently amended) The method of claim 51, wherein the device is a mobile phone.  

57. (previously presented) The method of claim 51, wherein at least some of the user-selectable images are videos.

58. (previously presented) The method of claim 51, wherein the second group of user selectable images on the second axis is including additional user-selectable images together with at least one user-selectable from the user-selectable displayed on the first axis.  

59. (cancelled)

60. (currently amended) The method of claim [59] 51, wherein the user-selectable images include a quadrilateral shape.  



Reasons for Allowance
Claims 41-48, 50-58 and 60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 41, the prior art of record does not disclose, “(ii) an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis, the orthogonal navigation arrow being aligned with the second time mark displayed on the second axis and pointing at a 90-degree angle from the axial direction of the second axis for viewing, on the viewing area, a portion of a third group of user selectable images on the displayed portion of a third axis,” in combination with, “wherein, based on the user selection of said orthogonal navigation arrow for viewing user selectable images on the third axis with third time marks, performing said step (d), wherein selecting the orthogonal navigation arrow associated with the second axis is displaying the third axis at an axial chronological position related to an axial chronological position of the orthogonal navigation arrow along the second axis, the first duration of time being greater than the second duration of time and the second duration of time being greater than the third duration of time.” In addition, it would not have been obvious to one of ordinary skill in the art at the time of the invention.
Audet_1 (United States Patent Application Publication US 2009/0055763) discloses arrows to navigate timelines. However, Audet_1 does not disclose an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis and the steps following the selection.
Audet_2 (United States Patent Application Publication US 2010/0169823) discloses arrows to navigate timelines. However, Audet_1 does not disclose an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis and the steps following the selection.
Flynn (United States Patent Application Publication US 2014/0013243) discloses arrows to navigate timelines. However, Audet_1 does not disclose an orthogonal navigation arrow displayed between two adjacent user selectable images on the second axis.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178